424 F.2d 552
UNITED STATES of America, Appellee,v.John George GALAYDA, a/k/a John Steve Galayda, Appellant.
No. 14097.
United States Court of Appeals, Fourth Circuit.
Argued May 5, 1970.Decided May 12, 1970.

Milford L. Gibson, Elkins, W. Va., and William E. Duffield, Uniontown, Pa.  (Joseph A. Wallace, Elkins, W. Va., on the brief), for appellant.
Paul C. Camilletti, U.S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, BUTZNER, Circuit Judge, and JONES, District Judge.
PER CURIAM:


1
After full consideration of the record in the light of the briefs and the oral argument, we find no material error and no infirmity in the defendant's conviction of forcible entry into and larceny from a United States post office.


2
Affirmed.